Per Curiam:
Plaintiff instituted an action in lieu of prerogative writs in which it attacked the propriety of the denial of a section (d) use variance and the constitutionality of the municipal zoning ordinance. The variance count was heard on the record made before the board of adjustment and resulted in an affirmance in a letter opinion dated April 29, 1976. The issue of constitutionality was heard separately by the court in a plenary proceeding and resulted in a finding that the ordinance was constitutional, in an opinion published at 149 N. J. Super. 536. Plaintiff appeals from the whole of the judgment entered on both counts.
We have carefully considered the points raised by appellant in the context of the record below and conclude that the judgment should be affirmed substantially for the reasons set forth in the opinions filed by Judge Meredith.